                         Case 3:20-mj-00074            Document 1         Filed 04/02/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 3:20-mj-00074
                                                                   )
                                                                   )
                    Brian Joseph Sutton                            )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 31, 2020               in the county of             Multnomah         in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 2113(a)                             Bank Robbery




         This criminal complaint is based on these facts:
See affidavit, attached hereto




         ✔ Continued on the attached sheet.
         ’

                                                                                                    By phone
                                                                                              Complainant’s signature

                                                                                    Dominic Sanchez, FBI Special Agent
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone at ________
             10:05 a.m./p.m.

Date:             04/02/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                              Honorable Stacie F. Beckerman
                                                                                               Printed name and title
